DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 26 February 2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see page 8 of the remarks filed 26 February 2021, with respect to the rejection of claims 5, 13, and 19 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Applicant’s arguments, see pages 8-10 of the remarks filed 26 February 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered but are not persuasive.  
i.	On page 9, the applicant argues “priorities for the overlapping requests are specially determined (1) based on a set of priority considerations for the ‘overlapping requests’ and (2) using ‘request information’ derived from the ‘overlapping requests’…Garcia paragraph [0304] does not teach the 2-part ‘based on’/’using’ priority determination as claimed.”
	The examiner respectfully disagrees. Garcia teaches:
“If there is a plurality of actionable intents, the virtual assistant selects, from a plurality of tasks associated with the plurality of actionable intents, a single task to perform based on a priority associated with each of the plurality of tasks. For example, a virtual assistant (e.g., virtual assistant 1000) may receive a first audio stream including an utterance such as “How is the weather today, Siri?” Before the virtual assistant responds, it receives a second audio stream including utterances such as “There is a car accident! Siri, call 911! .In some embodiments, the virtual assistant can determine a priority associated with each of the plurality of tasks to be performed” ([0304], Lines 1-15).
Thus, Garcia teaches determining different priorities for at least a first task from an actionable intent of a first audio stream, and a second task from an actionable intent of second 

ii.	On page 9, the applicant argues that “with respect to Claim 3, such claim recites ‘…sending, by the computer system, responses to the overlapping requests to the shared client device…’…the Examiner alleges that Garcia teaches all aspects of Claim 3 in paragraph [0332], Lines 1-2…there is no mention of sending responses to overlapping events to ‘the shared client device’ [in Garcia], as claimed.”
	The examiner respectfully disagrees. While the office action cited only Garcia in the rejection of claim 3, claim 3 depends on claim 1, which was rejected based on the combination of Garcia and Van Os. Thus, when considering claim 3, the teachings of both Garcia and Van Os must be considered. As cited in the rejection of claim 3, Garcia teaches:

	Block 1612 is part of process 1500 (see fig. 15F) which is performed, for example, “using one or more electronic devices implementing a virtual assistant” (see [0306], Lines 4-6), which is a “digital assistant client module” capable of “providing output in audio (e.g., speech output), visual, and/or tactile forms through various output interfaces (see [0083)). Therefore, Garcia teaches sending responses to overlapping requests to a client device. One of ordinary skill would understand that typical digital assistant client modules, such as Siri in Garcia, may be used by different users depending on who has access to the digital assistant client module, and thus may be “shared”, however, Garcia does not explicitly disclose that the client device is shared. In light of this, the office action, in the rejection of claim 1, cites Van Os as teaching multiple users sharing a digital assistant client device:
“In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes are maintained between the digital assistant and the multiple users using the same set of shared I/O devices” ([0144], Lines 1-14).
	Therefore, the combination of Garcia and Van Os teaches the limitation at issue of outputting a response to an overlapping event to a digital assistant client module that is shared between multiple users. Therefore, the applicant’s argument is not persuasive.

iii.	On pages 9-10, the applicant argues that “with respect to claim 7, such claim recites ‘…users using the shared client device…’…the Examiner alleges that Garcia teaches all aspects of Claim 7 in paragraph [0038]…this cited passage does not describe that its digital assistant receives overlapping requests using the shared client device, as recited in claim 7.”
	The examiner respectfully disagrees. While the office action cited only Garcia in the rejection of claim 7, claim 7 depends on claim 1, which was rejected based on the combination of 
“FIG. 1 illustrates a block diagram of system 100 according to various examples. In some examples, system 100 implements a digital assistant. The terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent” ([0038], Lines 1-8).
	[0038] describes a “digital assistant”, which is a “digital assistant client module” capable of “accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (see [0083)). Therefore, Garcia teaches receiving overlapping requests at a client device. One of ordinary skill would understand that typical digital assistant client modules, such as Siri in Garcia, may be used by different users depending on who has access to the digital assistant client module, and thus, may be “shared”, however, Garcia does not explicitly disclose that the client device is shared. In light of this, the office action, in the rejection of claim 1, cites Van Os as teaching multiple users sharing a digital assistant client device:
“In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes are maintained between the digital assistant and the multiple users using the same set of shared I/O devices” ([0144], Lines 1-14).
Therefore, the combination of Garcia and Van Os teaches the limitation at issue of a digital assistant client module receiving overlapping requests from users sharing the client module. Therefore, the applicant’s argument is not persuasive.

iv.	On page 10, the applicant argues that “Applicant initially traverses the rejection of claim 5 for similar reasons to those given herein with respect to claim 1 (of which claim 5 depends upon). 
	The examiner respectfully disagrees. Since the arguments toward the independent claims are not persuasive, claims 5, 13, and 20 are not allowable for similar reasons. Further, the examiner has applied new art to the amended portions of claims 5, 13, and 20, and therefore, the applicant’s argument is moot because it does not address the new art.

Examiner’s Note Regarding Claim Interpretation Under 35 U.S.C. 112(f)
In the remarks filed 26 February 2021, the applicant did not disagree with the claim interpretation made under 35 U.S.C. 112(f) in the previous office action. The examiner has interpreted this as agreeing with the examiner’s interpretation of the claimed “computer system” as covering the corresponding structure described in [0083]. The examiner will not reiterate the interpretation for the sake of brevity. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. Pub. No.: US 2019/0295544 A1 (hereafter Garcia) in view of Van Os Pub. No.: US 2014/0074483 A1 (hereafter Van Os).

Garcia and Van Os were cited in the previous PTO-892 dated 29 January 2021.

Regarding claim 1, Garcia teaches the invention substantially as claimed, including:
A method for processing requests, the method comprising: 
receiving, by a computer system, overlapping requests from [a user] using a…client device, wherein the overlapping requests are the requests for which responses have not been sent to the…client device ([0003], Lines 5-9: A user can provide a speech input containing a user request to a digital assistant operating on an electronic device (i.e., client device). The virtual assistant can interpret the user’s intent from the speech input and operationalize the user’s intent into tasks. [0299], Lines 103: FIGs. 14A-14D illustrate exemplary user interfaces for selecting a task from a plurality of tasks using context information (i.e., plural tasks may represent “overlapping” tasks, or multiple tasks that are requested at the same time before receiving responses by the digital assistant. See [0304] discussed below for an example of overlapping tasks)); 
determining, by the computer system, priorities for the overlapping requests based on a set of priority considerations for the overlapping requests and using request information derived from the overlapping requests in which the request information includes at least one of an emotional state or an urgency ([0304], Lines 1-15: If there is a plurality of actionable intents, the virtual assistant selects, from a plurality of tasks associated with the plurality of actionable intents, a single task to perform based on a priority associated with each of the plurality of tasks. For example, a virtual assistant (e.g., virtual assistant 1000) may receive a first audio stream including an utterance such as “How is the weather today, Siri?” Before the virtual assistant responds (i.e., before a response is provided to the client device), it receives a second audio stream (i.e., the second audio stream indicates tasks that overlap the tasks of the first audio stream) including utterances such as “There is a car accident! Siri, call 911! (i.e., the urgency of the second audio stream (911 request) is greater than the urgency of the first audio stream (weather request))...In some embodiments, the virtual assistant can determine a priority associated with each of the plurality of tasks to be performed); and 
processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests ([0304], Lines 17-25: While the second audio stream is received after receiving the first audio stream, the virtual assistant determines that the task associated with the second actionable intent of making an emergency 911 call has a higher priority than the task associated with the first actionable intent of obtaining weather information. Accordingly, the virtual assistant selects the task associated with the second actionable intent for execution (e.g., making an emergency 911 call) (i.e., the overlapping requests are processed in priority order)).  

While Garcia teaches receiving overlapping requests at a virtual assistant from a user, Garcia does not explicitly disclose:
receiving, by a computer system, overlapping requests from users using a shared client device.

However, Van Os teaches:
receiving, by a computer system, overlapping requests from users using a shared client device ([0144], Lines 1-14: In some embodiments, the digital assistant allows the user to submit additional user requests while the information provision process for a previously received user request is still underway…In some embodiments, the same digital assistant serves multiple users present at the same location…As a result, multiple concurrent information provision processes (i.e., “overlapping requests”) are maintained between the digital assistant and the multiple users using the same set of shared I/O devices).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Van Os’ teaching of providing a shared digital assistant that can receive concurrent requests from multiple different users, with Garcia’s teaching of a digital assistant that prioritizes requests based on urgency, with a reasonable expectation of success, since they are 

Regarding claim 2, Garcia teaches:
processing, by the computer system, the overlapping requests in an order based on the priorities determined for the overlapping requests ([0331], Lines 5-9: At block 1610, the selected first task is performed (i.e., “processed”). As described above, a task having a higher priority (e.g., making an emergency call) is selected over a task having a lower priority (e.g., reporting weather information) (i.e., higher priority tasks are processed before lower priority tasks)).  

Regarding claim 3, Garcia teaches:
sending, by the computer system, responses to the overlapping requests to the shared client device based on the priorities for the overlapping requests ([0332], Lines 1-2: At block 1612, a result of the at least one actionable intent is outputted (i.e., results of higher priority tasks (the selected first task) are output over the shared client device before results of lower priority tasks (tasks other than the selected first task))). 

Regarding claim 4, Van Os teaches:
the set of priority considerations is selected from at least one of a privacy, a continuity, a combinability of responses, a task duration, or a presence of a trusted user ([0181], Lines 1-9: Suppose the second response is a navigation instruction to be delivered 30 seconds in the future, and the third response is a response to a weather information request to be delivered 10 seconds in the future. Suppose that it takes the user 30 seconds to safely maneuver the turn specified by the second response, and the third response lasts 40 seconds. Based on these data, the digital assistant determines that the i.e., relative task priority is determined based at least on how long it will take either to perform the tasks of the turn, or output the weather information)), and 
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: combining, based on the set of priority considerations, at least two of the responses to the overlapping requests into a single combined response that is sent by the computer system to the shared client device ([0045], Lines 1-19: A method of operating a digital assistant, comprises: at a device having one or more processors and memory: receiving a navigation request from a user; initiating a first information provision process in response to the navigation request, the first information provision process comprising preparing at least a first navigation instruction and a second navigation instruction; delivering the first navigation instruction to the user at a respective default delivery time associated with the first navigation instruction; after or concurrent with the delivery of the first navigation instruction, detecting an event operable to initiate a second information provision process; initiating the second information provision process in response to detecting the event, the second information process comprising preparing a respective output to be delivered to the user regarding the event; determining a relative urgency between the second navigation instruction and the output regarding the event; and providing the second navigation instruction and the output regarding the event in an order based on the determined relative urgency (i.e., based on task priority, combining the second navigation instruction and the output event in an order to be output by the digital assistant)).

Regarding claim 7, Garcia teaches:
receiving, by a computer system, the overlapping requests from the users using the shared client device in which the overlapping requests are the requests for which responses have not been sent to the shared client device; determining, by the computer system, the priorities for the overlapping requests; and processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping are performed by a virtual assistant ([0038], Lines 1-8: FIG. 1 illustrates a block diagram of system 100 according to various examples. In some i.e., a virtual assistant receives overlapping requests, prioritizes them, and processes them. Van Os also teaches a virtual assistant performing similar functions. See [0003] of Van Os)).  

Regarding claim 8, Garcia teaches:
the virtual assistant uses an artificial intelligence system ([0234], Lines 1-4: In some examples, natural [language] processing module 732 is implemented using one or more machine learning mechanisms (e.g., neural networks) (i.e., “artificial intelligence systems” used by a natural language processing module 732 of a digital assistant module 726)).  

Regarding claims 9-12, they are system claims that recite similar limitations to those of method claims 1-4 respectively, and are therefore rejected for at least the same rationale.

Regarding claims 15-18, they are computer program product claims that recite similar limitations to those of method claims 1-4 respectively, and are therefore rejected for at least the same rationale. Garcia further teaches the additional limitations of a computer program product for processing requests, the computer program product comprising: a computer-readable storage media; first program code…second program code…and third program code ([0053], Lines 1-4: A non-transitory computer-readable storage medium of memory 202 is used to store instructions (i.e., first, second, and third program codes) (e.g., for performing aspects of processes described below)).

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, in view of Van Os, as applied to claims 1, 9, and 15 above, and in further view of Lim et al. Pub. No.: US 2019/0050238 A1 (hereafter Lim), in view of Araki et al. Pub. No.: US 2020/0125398 A1 (hereafter Araki).

Lim was cited in the previous PTO-892 dated 29 January 2021.

Regarding claim 5, while Garcia teaches prioritization of requests based on an urgency of a request, the combination of Garcia and Van Os does not explicitly disclose:
the request information comprises at least one of a request classification, a user identity, or a user state, wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: 
selecting an unprocessed request from the overlapping requests; 
applying the request information to the set of priority considerations…; and 
combining the set of…priority considerations for the unprocessed request to generate a priority for the unprocessed request

However, Lim teaches:
the request information further comprises at least one of a request classification ([0044], Lines 1-8: A digital assistant (i.e., such as Siri, Google Now, etc. See [0003]) may prioritize queries from users based on a status of sensors 212 that form a PAN with an officer. For example, if dispatch center 214 or hub 102 detects that Officer Smith has drawn his gun, answering Officer Smith’s queries made to any digital assistant after the gun has been drawn will be prioritized over answering queries made to the digital assistant before the gun was drawn (i.e., requests are classified based on whether an officer has drawn a gun or not, or based on other sensor statuses)), a user identity ([0046], Lines 1-9: Expanding on the above, assume a dispatch operator receives an emergency call (e.g., a 911 call) reporting a burglary in progress. The operator instructs computer to assign this incident to Officer Fred. Officer Fred is assigned a CAD ID corresponding to the burglary in progress. Because of this, Officer Fred’s queries to the virtual partner will be prioritized over, for example, Officer Smith’s queries (assuming officer Smith is currently not assigned to an incident of similar priority) (i.e., CAD ID identifies a user (user identity) associated with an incident and prioritizes their requests)), or a user state ([0048], Lines 1-18: In another example, Officer Serena is patrolling with her partner. While querying regarding a motorcycle that is i.e., the state of a user, based on volume and utterance speed, is used to prioritize requests)), 
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: selecting an unprocessed request from the overlapping requests; applying the request information to the set of priority considerations…; and combining the set of…priority considerations for the unprocessed request to generate a priority for the unprocessed request ([0043], Lines 4-9: All virtual partners (whether located within dispatch center 214 or hub 102) will prioritize responses based on public-safety events. These events may include the status of sensors 212, processed sensor data, and/or an incident type currently assigned to an officer (i.e., priorities are assigned to unprocessed requests based on a combination of sensor status indicating a classification of a query, processed sensor data indicating a state of a user, or incident type assigned to an officer identified by a CAD ID)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lim’s teaching of a digital assistant that prioritizes user requests based on a classification of the request, a user identifier, or a state of a user, with the combination of Garcia and Van Os teaching of a digital assistant that prioritizes user requests, with a reasonable expectation of success, since they are analogous task execution systems that similarly involve processing tasks received at a digital assistant. Such a combination results in a system that prioritizes user requests from a plurality of users, as in Van Os, using metrics including request classifications, user identifiers, and user state, as in Lim. One of ordinary skill would have been motivated to make this combination to allow a digital assistant to prioritize requests using a number of factors to better meet the needs of the users.

The combination of Garcia, Van Os, and Lim does not explicitly disclose:
applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and 
combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request.

However, Araki teaches:
applying the request information to the set of priority considerations to obtain a set of scores for the set of priority considerations; and combining the set of scores for the set of priority considerations for the unprocessed request to generate a priority for the unprocessed request ([0097], Lines 1-2: Each of the users U-1 to U-N is capable of inputting a request to the agent 10 by utterance. [0124], Lines 1-5: The request processing unit 122A may determine which of the first request and the second request should be preferentially processed on the basis of comparison between the priority score of the first request and the priority score of the second request. [0148], Lines 1-4: FIG. 11 is a diagram for illustrating an example of the priority score calculation of the request in a case where a plurality of contexts (i.e., “priority considerations” including at least “user identities”, see Fig. 11, table 154-2 which assigns different priority scores to different users A and B) has been detected and the attribute type is plural. [0149], Lines 1-12: A correspondence table 154-2 includes various kinds of information corresponding to the context “morning” (attribute type, attribute value, and priority score), and various kinds of information corresponding to the context “surrounding brightness of 10 lx or less”. At this time, as illustrated in a correspondence table 155-2, by multiplication of the priority scores “0.9” and “0.9” associated with the different attribute information (e.g., attribute type “person” and attribute value “user A”, and the attribute type “modal” and the attribute value “voice UI”), the priority score of the request having those attribute information may be calculated as “0.81” (i.e., “priority” of an unprocessed request (0.81) is calculated based on a combination (multiplication) of a set of priority scores (0.9 and 0.9 respectively) for contexts associated with the request)).



Regarding system claim 13, and computer program product claim 19, they recite similar limitations to those of method claim 5, and are therefore rejected for at least the same rationale.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia, in view of Van Os, as applied to claims 1, 11, and 15 above, and in further view of Lim.

Regarding claim 6, Garcia teaches:
the requests for which responses have not been sent to the shared client device comprise at least one of first requests that have not been processed or second requests that have been processed but have not been sent to the shared client device ([0304], Lines 1-25: If there is a plurality of actionable intents, the virtual assistant selects, from a plurality of tasks associated with the plurality of actionable intents, a single task to perform based on a priority associated with each of the plurality of tasks. For example, a virtual assistant (e.g., virtual assistant 1000) may receive a first audio stream including an utterance such as “How is the weather today, Siri?” Before the virtual assistant responds (i.e., before a response has been sent to the client device), it receives a second audio stream including utterances such as “There is a car accident! Siri, call 911!...In some embodiments, the virtual i.e., neither the first or second task has been processed yet)).  

The combination of Garcia and Van Os does not explicitly disclose:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: 
determining user identifications of the users and identifying a tone of voice for each of the overlapping requests.

However, Lim teaches:
wherein processing, by the computer system, the overlapping requests based on the priorities determined for the overlapping requests comprises: determining user identifications of the users ([0046], Lines 1-9: Expanding on the above, assume a dispatch operator receives an emergency call (e.g., a 911 call) reporting a burglary in progress. The operator instructs computer to assign this incident to Officer Fred. Officer Fred is assigned a CAD ID corresponding to the burglary in progress. Because of this, Officer Fred’s queries to the virtual partner will be prioritized over, for example, Officer Smith’s queries (assuming officer Smith is currently not assigned to an incident of similar priority) (i.e., CAD ID identifies a user (user identity) associated with an incident and prioritizes their requests)) and identifying a tone of voice for each of the overlapping requests ([0045], Lines 11-17: The sensor status further includes processed sensor data that [is] able to provide the context of the emergency level of the incident, particularly on the utterance speed and voice loudness (i.e., “tone of voice”) of the officer during his query to a virtual partner that can be detected through a microphone sensor and processed through audio analytics). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Lim’s teaching of a digital assistant determines identifiers for a user making a request, and a tone of voice for the user making the request, with the combination of Garcia and Van Os teaching of a digital assistant that prioritizes user requests, with a reasonable expectation of success, since they are analogous task execution systems that similarly involve processing tasks received at a digital assistant. Such a combination results in a system that prioritizes user requests for processing from a plurality of users, as in Van Os, by identifying user identity as well as tone of voice, as in Lim. One of ordinary skill would have been motivated to make this combination to allow a digital assistant to prioritize requests using a number of factors to better meet the needs of the users.

Regarding system claim 14, and computer program product claim 20, they recite similar limitations to those of method claim 6, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dawes Pub. No.: US 2018/0373547 A1 discloses a virtual assistant that determines tones and keywords of a vocal communications from multiple users, and determining multiple importance scores corresponding to causes of the vocal communications.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/Examiner, Art Unit 2195